 Case 2:21-cv-02445-JTF-tmp Document 8 Filed 08/26/21 Page 1 of 3                    PageID 41




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


ERIQUE JERMAINE RICHARDSON                   )
(EL BEY),                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 2:21-cv-02445-JTF-tmp
                                             )
INTERNAL REVENUE SERVICE,                    )
et al.,                                      )
                                             )
       Defendants.                           )


     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
             PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

       Before the Court is Plaintiff’s pro se Complaint, filed on March 26, 2021. (ECF No. 1.)

On July 2, 2021, the Chief Magistrate Judge entered an Order Directing Plaintiff to Pay the Full

Civil Filing Fee or File an In Forma Pauperis Affidavit. (ECF No. 6.) Upon Plaintiff’s failure to

comply with that order, the Chief Magistrate Judge entered a Report and Recommendation to

dismiss Plaintiff’s Complaint. (ECF No. 7.) Plaintiff failed to file objections to the Report and

Recommendation. Accordingly, the Court ADOPTS the Report and Recommendation. Plaintiff’s

Complaint is DISMISSED without prejudice.

                                     FINDINGS OF FACT

       As explained in the Report and Recommendation, Plaintiff has not paid the civil filing fee

or filed an application for leave to proceed in forma pauperis in this case. (ECF No. 7.)

                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

                                                 1
Case 2:21-cv-02445-JTF-tmp Document 8 Filed 08/26/21 Page 2 of 3                    PageID 42




Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must

enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R.

Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted).

Upon review, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive evidence or recommit

the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-

SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015).

       Usually, the district court must review dispositive motions under the de novo standard.

However, a district court is not required to review “a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                          ANALYSIS




                                                2
 Case 2:21-cv-02445-JTF-tmp Document 8 Filed 08/26/21 Page 3 of 3                       PageID 43




       The Report and Recommendation determined that due to Plaintiff’s failure to pay the civil

filing fee or file an application for leave to proceed in forma pauperis, Plaintiff’s Complaint should

be dismissed. (ECF No. 7.) Plaintiff did not object to the Report and Recommendation, and to

date, has not paid the filing fee or applied for leave to proceed in forma pauperis. Accordingly,

the Court ADOPTS the Report and Recommendation. Plaintiff’s Complaint is DISMISSED

without prejudice.

                                          CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Chief Magistrate Judge’s Report and

Recommendation. Plaintiff’s Complaint is DISMISSED without prejudice.

       IT IS SO ORDERED this 26th day of August, 2021.


                                                       s/John T. Fowlkes, Jr.
                                                      JOHN T. FOWLKES, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
